302 S.W.3d 249 (2010)
Kathy SANDLIN, Employee/Respondent,
v.
DAIMLER CHRYSLER CORPORATION, Employer/Appellant, and
Treasurer of the State of Missouri, Additional Party/Respondent.
No. ED 93222.
Missouri Court of Appeals, Eastern District, Division Five.
January 26, 2010.
Mary Anne Lindsey, Betsy J. Levitt, Evans & Dixon, St. Louis, MO, for Employer/Appellant.
Donald Singer, Scott A. Schatzman, The Singer Law Firm, St. Louis, MO, for Employee/Respondent.
*250 Chris Koster, Kristin Marie Frazier, St. Louis, MO, for Addt'l. Party/Respondent.
Before: KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Daimler Chrysler appeals the Judgment of the labor and Industrial Relations Commission. The Commission ruled that employee, Kathy Sandlin, sustained an accident arising out of and in the course of employment on 28 May 2004, and that she sustained permanent total disability.
On appeal, Chrysler argues that the Commission erred when in finding; 1) that Sandlin's accident on 28 May 2008 resulted in injury to the lumbar spine, 2) that Sandlin is permanently and totally disabled as a result of the accident, and 3) that Sandlin is to be awarded future medical care and temporary total disability.
We have reviewed the briefs and the record on appeal and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.